Case 1:21-mc-21320-KMW Document 16 Entered on FLSD Docket 04/10/2021 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                          CASE NO. 21-mc-21320-WILLIAMS

  UNITED STATES DEPARTMENT
  OF HOMELAND SECURITY, IMMIGRATION
  AND CUSTOMS ENFORCEMENT

        Petitioner,

  vs.

  MARVIN REYES VENTURA,

       Respondent.
  _____________________/

                                         ORDER

        THIS MATTER is before the Court sua sponte. In preparation for the hearing

  scheduled for April 12, 2021 at 2:00 PM, it is ORDERED AND ADJUDGED that:

        1. Petitioner shall file under seal Respondent’s medical records from November

           2019 to present by no later than April 11, 2021 at 5:00PM. Petitioner shall file

           all available medical records from Essex County Correctional Facility, Bergen

           County Jail, Krome Detention Center, and Larkin Community Hospital.

        2. Petitioner shall file under seal the lab test results from Larkin Community

           Hospital as soon as they are made available on April 12, 2021.

        DONE AND ORDERED in chambers in Miami, Florida this 10th day of April, 2021.
